AB:ADW

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

ce x FILED UNDER SEAL
UNITED STATES OF AMERICA AFFIDAVIT AND
COMPLAINT IN SUPPORT
- against - OF AN APPLICATION FOR
AN ARREST WARRANT
DENNIS JACKSON,
Case No. 20-MJ-42
Defendant.

(18 U.S.C. § 922(g)(1))

EASTERN DISTRICT OF NEW YORK, SS:

JASON LANDUSKY, being duly sworn, deposes and states that he is a
Detective with the New York City Police Department, duly appointed according to law and
acting as such.

On or about December 15, 2019, within the Eastern District of New York, the
defendant DENNIS JACKSON, knowing that he had been previously convicted in a court of
one or more crimes punishable by imprisonment for a term exceeding one year, did
knowingly and intentionally possess in and affecting interstate or foreign commerce a
firearm, to wit, a loaded KelTec P32 pistol.

(Title 18, United States Code, Section 922(g)(1))
The source of your deponent’s information and the grounds for his belief are
as follows:!

1. I am a Detective with the New York City Police Department (“NYPD”)
and have been involved in the investigation of numerous cases involving the recovery of
firearms and ammunition. I am familiar with the facts and circumstances set forth below
from my participation in the investigation; my review of the investigative file, including the
defendant’s criminal history record; and from reports of other law enforcement officers
involved in the investigation. Where I describe the statements of others, I am doing so only
in sum and substance and in part.

2. On or about December 15, 2019, at approximately 12:10 a.m., NYPD
Officer-1 and Officer-2 (collectively, the “Officers”)? were conducting a patrol on foot in
plainclothes at the Metropolitan Transportation Authority (“MTA”) subway station located at
the intersection of Sutter Avenue and Junius Street in Brooklyn, New York.

3. Officer-1 observed an individual later identified as the defendant
DENNIS JACKSON, without paying the required subway fare, pass through an open
emergency exit door from the subway station mezzanine and towards the subway platform,

in violation of New York Penal Law § 165.15(3), a class A misdemeanor.

 

! Because this affidavit is being submitted for the limited purpose of
establishing probable cause to arrest, I have not set forth every fact learned during the course
of this investigation.

2 Because multiple law enforcement personnel were involved in the incident,
I refer to the Officers as Officer-1 and Officer-2 for ease of reference. The identities of each
of these individuals are known to the affiant, and I and/or another law enforcement officer
have interviewed each of these individuals about the events set forth herein. In addition, I
have reviewed body camera footage that corroborates the officers’ account.
4. The Officers observed the defendant board the car of a subway train
that was resting at the platform. The Officers followed the defendant onto the car, displayed
their badges, announced themselves as police and commanded the defendant to exit the car.
After initially refusing to exit the car, the defendant eventually stepped out back onto the
platform with the Officers.

5. On the subway platform, after confirming the defendant’s identity, the
Officers arrested and handcuffed the defendant. Officer-1 then transported the defendant to
an NYPD command stationhouse located at 2399 Fulton Street in Brooklyn, New York.

6. At the station house, Officer-1 searched the defendant and recovered a
loaded .32 caliber KelTec P32 pistol from the defendant’s inside left jacket pocket and a
small quantity of a substance that later tested positive as containing marijuana from the
defendant’s right jacket pocket.

7. I have reviewed defendant’s criminal history, which revealed that on or
about January 24, 2012, DENNIS JACKSON was convicted of Criminal Sale of Controlled
Substance in the Third Degree, in violation of New York Penal Law § 220.39, a class B
felony. On February 3, 2012, JACKSON was sentenced to a sentence of 6 years’
imprisonment for his conviction for Criminal Sale of Controlled Substance in the Third
Degree.

8. [have conferred with a Nexus expert, a Special Agent of the Bureau of
Alcohol, Tobacco, Firearms, and Explosives (“ATF”), who has informed me, in substance

and in part, that the recovered firearm was manufactured outside the state of New York.
Case 1:20-mj-00042-RER Document1 Filed 01/13/20 Page 4 of 4 PagelD #: 4

REQUEST FOR SEALING

2. | It is respectfully requested that this Court issue an order sealing, until
further order of the Court, all papers submitted in support of this application, including the
application and arrest warrant, as disclosure would give the target of the investigation an
opportunity to destroy evidence, harm or threaten witnesses, change patterns of behavior,
notify confederates and flee from or evade prosecution and therefore have a significant and
negative impact on the continuing investigation and may severely jeopardize its effectiveness

WHEREFORE, your deponent respectfully requests an arrest warrant for the

defendant DENNIS JACKSON so that he may be dealt with according to law.

 

SON LAN

Detéctive
New York City Police Department

Sworn to before me this
13th day of dqnuary, 2020-7

 

THE HONORABLE KAMONIE. REYES, JR.
UNITED STATES MAGISTRATE JUDGE

EASTERN DISTRIC1 W YORK
